Ingraham, J.
Under the decision in the case of Hams v. Thompson, (15 Barb. 62,) I must hold the assignment in this case to be void. It expressly admits that it is made in consequence of the company having become unable to pay its debts. The case referred to decides that the 4th section of the statute (1 R. S. 603) applies to such corporations, and that assignments made by them in view of insolvency are void.
That decision was made by a general term of the supreme court; and we some time since held in this district that we should regard the decision of a general term in any other district as controlling, until reversed by the court of appeals; unless, from some special reason appearing, it was clearly erroneous.
Judgment ordered for the plaintiff, declaring the assignment void, &G.
Ingraham, Justice.]